Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,394,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the elements of the instant application and/or the equivalents.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-9, 13-15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by US 9729586 to Brewer.

Regarding claim 1,
Brewer teaches a method comprising: 
determining, based on a correspondence between a plurality of communication sessions associated with an originating device identifier associated with an originating device, that the originating device identifier is associated with an autodialing system (abstract, col. 2:41-67, col. 3:1-35, col. 21:1-45, autodialer detection); 

determining, based on one or more of the plurality of communication sessions, the autodialing system is invalid (abstract, col. 2:41-67, col. 3:1-35, col. 21:1-45, determination of invalidity, denied autodialers); and 

blocking, based on determining that the autodialing system is invalid, one or more future communication sessions associated with the originating device identifier (abstract, col. 2:41-67, col. 3:1-35, col. 21:1-45, blocking).

Regarding claim 4,
Brewer teaches:
storing the originating device identifier in a database of invalid autodialing
system (abstract, col. 2:41-67, col. 3:1-35, col. 21:1-45, determination of invalidity, storing identifiers).


Regarding claim 5,
Brewer teaches:
determining that the originating device identifier is on an exceptions list; and processing, based on determining that the originating device identifier is on the exceptions list, the one or more future communication sessions (col. 24:30-50, allowed list).

Regarding claim 6,
Brewer teaches:
receiving the one or more future communication sessions; and determining, based on the originating device identifier for the one or more future communication sessions, the one or more future communication sessions are associated with an invalid autodialing system (col. 22:1-25, col. 23:1-45, col. 29:1-15, receiving and blocking subsequent sessions).

Regarding claim 8,
Brewer teaches a method comprising: 
determining, based on a correspondence between a plurality of communication sessions associated with an originating device identifier associated with an originating device, that the originating device identifier is associated with an autodialing system (col. 6:10-18, col. 22:1-25, autodialer detection); 

determining, based on one or more communication sessions of the plurality of communication sessions, the autodialing system is valid (col. 22:1-25, identification of valid autodialer systems); and 

establishing, based on determining the autodialing system is valid, one or more future communication sessions associated with the originating device identifier (col. 23:10-30, col. 23:30-55, establishing call session with valid systems).

Regarding claim 9,
Brewer teaches:
receiving the plurality of communication sessions (col. 23:10-30, col. 23:30-55, establishing call session with valid systems).


Regarding claim 13,
Brewer teaches:
determining, based on one or more attributes of the one or more communication sessions of the plurality of communication sessions, that a communication threshold for the originating device identifier is satisfied, wherein the communication threshold comprises one or more of an answer seizure rate threshold, a call rate threshold, or a call hold time threshold (col. 3:12-15, col. 22:1-25).

Regarding claim 14,
Brewer teaches:
determining that an additional communication session initiated by the originating device is invalid; and blocking, based on determining that the additional communication session is invalid, another one or more future communication sessions associated with the originating device identifier (col. 22:1-25, col. 23:1-45, col. 29:1-15, receiving and blocking subsequent sessions).

Regarding claim 15,
Brewer teaches a method comprising: 
establishing a first communication session between an originating device and a first target device (col. 21:20-67, first session); 

determining, based on a correspondence between a portion of the first communication session and a second communication session, that the originating device is associated with an autodialing system (col. 21:20-67, col. 22:1-25, col. 24:12-20, autodialer detection based on subsequent session); 

determining, based on the first communication session, that the autodialing system is invalid (col. 6:26-34, col. 21:20-67, col. 22:1-25, col. 24:12-20, detection of invalid autodialer systems based on initial session); 

receiving a request to establish a third communication session between the originating device and a second target device; and blocking, based on determining that the autodialing system is invalid, the request to establish the third communication session (col. 22:1-25, col. 23:10-30, col. 23:43-50, subsequent request and blocking of invalid systems).


Regarding claim 18,
Brewer teaches:
receiving another request to establish a fourth communication session, the another request comprising a device identifier of a second originating device; and determining, based on information associated with the device identifier, that the second originating device is associated with a second autodialing system, wherein the information associated with the device identifier of the second originating device comprises one or more of an answer seizure rate, a call rate, or a call hold time (col. 3:12-15, col. 22:1-25).

Regarding claim 19,
Brewer teaches:
blocking, based on determining that the autodialing system is invalid, one or more future communication sessions comprising the originating device (col. 22:1-25, col. 23:1-45, col. 29:1-15, receiving and blocking subsequent sessions).

Regarding claim 20,
Brewer teaches:
receiving another request to establish a fourth communication session between the originating device and a third target device, wherein the another request comprises a device identifier of the originating device; and establishing, based on determining that the originating device is on an exceptions list, the fourth communication session between the originating device and the third target device (col. 24:12-50, col. 29:1-15).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claim 2-3, 7, 10-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of US 9396730 to Karpey.



Regarding claim 2,
Brewer fails to teach: wherein determining the autodialing system is invalid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with an invalid autodialing system, the autodialing system is invalid.
However Karpey teaches: determining a system is invalid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with an invalid system, the system is invalid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Karpey. The motivation to do so is that the teachings of Karpey would have been advantageous in terms of facilitating the authentication of authorized parties (Karpey, col. 12:35-40, 55-65).

Regarding claim 3,
Brewer fails to teach but Karpey teaches:
wherein the correspondence between the plurality of communication sessions comprises determining a correspondence between a portion of audio data associated with a first communication session of the plurality of communication sessions and a second portion of audio data associated with a second communication session of the plurality of communication sessions (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above. 


Regarding claim 7,
Brewer fails to teach: wherein determining the autodialing system is invalid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with a valid autodialing system, the autodialing system is invalid.
However Karpey teaches: wherein determining a system is invalid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with a valid system, the system is invalid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above. 

Regarding claim 10,
Brewer fails to teach: wherein determining the autodialing system is valid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with a valid autodialing system, the autodialing system is valid.
	However, Karpey teaches: wherein determining the system is valid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with a valid system, the system is valid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above.

Regarding claim 11,
Brewer fails to teach: wherein determining the autodialing system is valid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with an invalid autodialing system, the autodialing system is valid.
However, Karpey teaches: wherein determining the system is valid comprises: determining, based on the one or more of the plurality of communication sessions, text data of at least one of the one or more of the plurality of communication sessions; and determining, based on comparing the text data to keywords associated with an invalid system, the system is valid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above.

Regarding claim 12,
Brewer fails to teach but Karpey teaches: wherein the correspondence between the plurality of communication sessions comprises determining a correspondence between a portion of audio data associated with a first communication session of the plurality of communication sessions and a second portion of audio data associated with a second communication session of the plurality of communication sessions (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above.
Regarding claim 16,
Brewer fails to teach: wherein determining the autodialing system is invalid comprises: determining, based on the first communication session, text data of the first communication session; and determining, based on comparing the text data to keywords associated with an invalid autodialing system, the autodialing system is the invalid.
However, Karpey teaches: wherein determining the system is invalid comprises: determining, based on the first communication session, text data of the first communication session; and determining, based on comparing the text data to keywords associated with an invalid system, the system is the invalid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above.

Regarding claim 17,
Brewer fails to teach: wherein determining the autodialing system is invalid comprises: determining, based on the first communication session, text data of the first communication session; and determining, based on comparing the text data to keywords associated with a valid autodialing system, the autodialing system is the invalid.
However, Karpey teaches: wherein determining the system is invalid comprises: determining, based on the first communication session, text data of the first communication session; and determining, based on comparing the text data to keywords associated with a valid system, the system is the invalid (col. 7:60-67, col. 8:1-34, col. 10:15-30, col. 12:45-61). Motivation to include Karpey is the same as presented above.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445